Exhibit 99.1 Elan Corporation, plc Half-Yearly Financial Report Six Months Ended 30 June 2008 Table of Contents Page(s) President and Chief Executive Officer’s Statement 1 Interim Management Report 3 Unaudited Condensed Consolidated Interim Financial Statements 15 Notes Relating to Unaudited Condensed Consolidated Interim Financial Statements 19 U.S. GAAP Information 32 Responsibility Statement 35 Independent Auditor’s Review Report 36 PRESIDENT AND CHIEF EXECUTIVE OFFICER’S STATEMENT To Our Shareholders: Our operating discipline, focus on execution, and commitment to deliver tangible and measurable results continue to serve as our core principles from which we drive the leadership and management of our company. During the first half of 2008, we continued to make solid operating progress. Tysabri recorded in-market sales of $359.7 million, an increase of almost 200% over the $120.5 million recorded in the same period of 2007. At the end of June 2008, approximately 31,800 patients were on therapy worldwide, an increase of 127% over the 14,000 who were on therapy at the same time in 2007. We are encouraged by the results from the Phase 2 trial of bapineuzumab, which enhances our knowledge base and continues to validate our immunotherapeutic approach to Alzheimer’s disease. The recent volatility in our stock price is a result of the markets’ interpretation of two specific events. The first event was the presentation of the Phase 2 detailed data for bapineuzumab (AAB–001) on July 29th at the International Conference on Alzheimer’s Disease (ICAD) meeting in Chicago.The data were presented by Dr. Sid Gilman, who is the William J. Herdman Distinguished Professor of Neurology and Director of the Michigan Alzheimer’s Disease Research Center with the University of Michigan, as well as the Chairman of the Bapineuzumab Safety Monitoring Committee (the Safety Monitoring Committee). The primary focus of the trial was safety; a secondary purpose of the trial was to determine if there was any efficacy (or biological signal) against cognitive, functional or biomarker endpoints. In relation to the primary focus, the Safety Monitoring Committee concluded that AAB-001 is “generally well tolerated and safe.” As previously announced on June 17, 2008, the Phase 2 study did not meet its pre-specified efficacy endpoints which utilized the ADAS-cog and DAD measures.Post-hoc analysis of the data allowed us to better understand “what the drug is doing” and provided invaluable insights.As Dr. Gilman presented at the oral session, we observed statistical significance for all “completer” patients (i.e. in patients who had all six scheduled infusions and an efficacy assessment at week 78) in three of four efficacy endpoints (ADAS-cog, NTB, and DAD) and observed a positive directional movement on a fourth efficacy endpoint (CDR-sb). Analyses of patients sub-grouped by genotype provided additional valuable insights into this potential immunotherapeutic approach to the treatment of mild to moderate Alzheimer’s disease.Within the ApoE4 carrier subgroup, there were favorable directional changes.Among the ApoE4 non-carrier subgroup, we observed statistically significant and clinically meaningful effects across cognition, function and biomarker measures. We believe both the safety and efficacy findings support the design of and decision to initiate the bapineuzumab Phase 3 studies that are currently underway. The three questions that one must ask with regard to the AAB–001 data are: “Is the drug safe?”; “Does it have biological effects on patients?” and; “Do the findings support the currently on-going Phase 3 pivotal trials?”We strongly believe that the answer to all three of these questions is yes.We and our collaborator Wyeth will continue to work with clinicians around the world on moving the Phase 3 trials forward and advancing this therapeutic approach to mild to moderate Alzheimer’s disease. The second event was an update on Tysabri, reporting two additional confirmed cases of progressive multifocal leukoencephalopathy (PML), which was discussed on a webcast on August 1, 2008. These are the first two cases of PML observed since reintroduction in the United States and approval in the European Union in July 2006. While the absolute risk for PML in patients treated with Tysabri cannot be precisely estimated, as of June 30, 2008, there were approximately 31,800 patients on Tysabri worldwide, with approximately 6,600 of these patients on therapy for 18 months or longer.These patients and their physicians have chosen Tysabri because of its efficacy while being informed of the risk of PML. 1 We continue our commitment to transparency and to sharing all relevant medical education/information with treating physicians neurologists who treat MS patients and gastroenterologists who treat Crohn’s disease patients.The risk management program in the United States and the clinical vigilance program that operates outside the United States are intended to manage risk by closely monitoring treated patients on a regular basis.To date, these programs are working well and we continue to work closely with our collaborator, Biogen Idec, treating physicians, and regulatory authorities around the world to ensure that Tysabri as a treatment choice for patients is understood from a safety as well as an efficacy point of view.
